      Case 3:06-cv-00599-H-AJB Document 9 Filed 06/08/21 PageID.362 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                          UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17   JOHN DOE,                                           Case No.: 06-cv-00599-H-AJB
18
                                        Plaintiff,       ORDER GRANTING PLAINTIFF’S
19                                                       MOTION TO FILE AN EX PARTE
     v.                                                  MOTION TO SEAL UNDER SEAL
20
     LAW OFFICES OF WINN AND SIMS, a
21   Professional Corporation; BRIAN N.
22   WINN; RALPH L. SIMS; and DOES 1
     through 25, inclusive,
23
                                     Defendants.
24
25         On Marc h 1 7 , 20 06, Plaintiff John Doe (“Plaintiff”) filed a complaint against
26   Defendants Law Offices of Winn and Sims, Brian N. Winn, Ralph L. Sims, and Does
27   1 through 25. (Doc. No. 1.) On May 25, 2006, Plaintiff voluntarily dismissed his claims
28   in this action without prejudice, terminating the case. (Doc. No. 6.)

                                                     1
                                                                                06-cv-00599-H-AJB
      Case 3:06-cv-00599-H-AJB Document 9 Filed 06/08/21 PageID.363 Page 2 of 2



 1         On January 7, 2013, Plaintiff, proceeding pro se, filed a motion to seal several
 2   exhibits attached to his previously filed complaint because they contained confidential
 3   financial information that may be sealed pursuant to Federal Rule of Civil Procedure 5.2.
 4   (Doc. No. 7.) On January 9, 2013, the Court granted Plaintiff’s motion, sealing ECF pages
 5   23, 26, 29, 37, and 39 of the complaint. (Doc. No. 8.)
 6         On May 16, 2021, Plaintiff filed an application under seal. The application requests
 7   the Court’s permission to file under seal an ex parte motion to seal the entire case or, in the
 8   alternative, to redact all of Plaintiff’s personal information from the record.          After
 9   reviewing the application and the motion, the Court grants Plaintiff’s application to file the
10   motion under seal. The Court directs the clerk to file under seal (1) Plaintiff’s application
11   to file an ex parte motion under seal and (2) Plaintiff’s ex parte motion to seal the case.
12         IT IS SO ORDERED.
13   DATED: June 8, 2021
14
                                                    MARILYN L. HUFF, District Judg
                                                                              Judge
15                                                  UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    06-cv-00599-H-AJB
